MEMORANDUM OPINION
 
No. 04-10-00312-CR
 
Jose Luis HERNANDEZ,
Appellant
 
v.
 
The STATE of
Texas,
Appellee
 
From the 399th
Judicial District Court, Bexar County, Texas
Trial Court No. 2009-CR-0042A
Honorable Juanita A.
Vasquez-Gardner, Judge Presiding
 
PER CURIAM
 
Sitting:            Rebecca Simmons,
Justice
                        Steven
C. Hilbig, Justice
                        Marialyn
Barnard, Justice
 
Delivered and
Filed:   July 7, 2010
 
DISMISSED
 
The
trial court’s certification in this appeal states that the case is a “plea-bargain
case, and the defendant has NO right of appeal.”  Rule 25.2(d) of the Texas
Rules of Appellate Procedure provides, “[t]he appeal must be dismissed if a
certification that shows the defendant has a right of appeal has not been made
part of the record under these rules.”  Tex.
R. App. P. 25.2(d). 
Appellant’s
counsel filed a written notice with this court that counsel reviewed the record
and “can find no right of appeal for Appellant.”  We construe this notice as an
indication that appellant will not seek to file an amended trial court
certification showing that he has the right of appeal.  See Tex. R. App. P. 25.2(d); 37.1; see
also Daniels v. State, 110 S.W.3d 174, 177 (Tex. App.—San Antonio 2003, no
pet.).  In light of the record presented, we agree with Appellant’s counsel
that Rule 25.2(d) requires this court dismiss this appeal.  Accordingly, this
appeal is dismissed.
 
PER
CURIAM
DO NOT PUBLISH